Citation Nr: 1456198	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to February 1999.  He also had service with the Army National Guard, including a period of active duty from October 2004 to February 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not reveal additional documents relevant to the present appeal, with the exception of a December 2014 written appellate brief in VBMS.


FINDING OF FACT

The Veteran's tinnitus had onset during active service.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, the Veteran has a current diagnosis of tinnitus.  See, e.g., February 2009 private audiological examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Second, the Veteran contends that his current tinnitus started from exposure to excessive noise during his last period of active duty service while stationed in Kosovo; he has indicated that he has not experienced significant post-service noise exposure.  See, e.g., November 2008 claim; February 2009 private audiological examination report; November 2009 written statement.  He has reported that the tinnitus has been intermittent in nature since beginning around the time of his in-service vertigo attack and has increased in severity since that time.  He has admitted that he did not document his complaints because he was either not experiencing symptoms at the time (i.e., on examination) or because he generally ignored the ringing and thought it would go away, like the dizziness.  See March 2009 VA examination report; September 2009 notice of disagreement; November 2009 written statement.

The Veteran's service records show that his military occupation specialty was heavy construction equipment operator, and he was assigned to duty in Kosovo during his last period of active duty.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds there was an in-service event.

Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure and tinnitus.

In a February 2009 opinion, a private audiologist diagnosed tinnitus following examination and indicated that the Veteran's military noise exposure could contribute to his tinnitus.  The Board finds that this opinion is consistent with the competent and credible reports of the Veteran's noise exposure during service, as reported to the audiologist, as well as his competent and credible reports of a lack of significant post-service noise exposure.  

A March 2009 VA examiner determined that the reported tinnitus was less likely than not due to military noise exposure.  The examiner stated that the Veteran's tinnitus was more likely than not due to other factors, as it only recently seemed to be getting worse.  The examiner provided a list of possible causes of tinnitus other than noise exposure, but did not address these causes in relation to the Veteran's specific case, and did not address the Veteran's statements that he began experiencing tinnitus in service.  Therefore, the Board finds that the probative value of this opinion is lessened. 

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


